UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1752


DEBRA J. ROACH, a/k/a Debra Jarama Roach,

                Plaintiff – Appellant,

          v.

DR. ROBERT M. GATES, Secretary of Defense,

                Defendant – Appellee,

          and

DEFENSE FINANCE AND ACCOUNTING SERVICES,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:07-cv-00136-DCN; 2:07-cv-01574-DCN)


Submitted:   October 30, 2012              Decided:   November 7, 2012


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Debra J. Roach, Appellant Pro Se. Terri Hearn Bailey, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Debra Roach appeals from the district court’s order

adopting the report and recommendation of the magistrate judge

and        determining    that    Roach’s       remaining      claims    in   her

employment-related action were both unexhausted and meritless.

We have reviewed the record in this case, as well as Roach’s

brief on appeal, and we find no reversible error in the district

court’s ruling.           Accordingly, we affirm substantially on the

reasoning      of   the   district     court.    See   Roach    v.   Gates,   Nos.

2:07-cv-00136-DCN; 2:07-cv-01574-DCN (D.S.C. May 30, 2012).                    In

addition, we note that, on appeal, Roach has not challenged the

district court’s substantive ruling on the merits of her causes

of    action. *     As such,     she   has waived      any   challenge   to   this

decision.         See 4th Cir. R. 34(b) (“The [c]ourt will limit its

review to the issues raised in the informal brief.”); Edwards v.

City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (issues

not raised in opening brief are deemed abandoned).                       We deny

Roach’s motion for transcripts.               We dispense with oral argument




       *
        Roach did challenge the district court’s procedural
consideration of the merits, averring that the court erred by
examining the merits prior to a hearing and other proceedings.
We reject this claim of error.



                                          2
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               3